UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                    Airman Basic CHRISTOPHER R. PALMACCIO
                               United States Air Force

                                             ACM 38326

                                           28 March 2014

         Sentence adjudged 17 January 2013 by GCM convened at Travis Air Force
         Base, California. Military Judge: Christopher M. Schumann.

         Approved Sentence: Bad-conduct discharge and confinement for 30 days.

         Appellate Counsel for the Appellant: Major Zaven T. Saroyan.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                                 ROAN, HELGET, and WEBER
                                   Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             LEAH M. CALAHAN
             Deputy Clerk of the Court